DETAILED ACTION
Applicant’s arguments and claim amendments filed 8/6/2021, regarding the previous claim rejections of claims 1-4, 6-8, 24, and 25 have been considered and are persuasive due to the amendment of the claims.  Therefore, the previous claim rejections of claims 1-4, 6-8, 24, and 25 have been withdrawn.  However, a new ground of rejection is presented.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 24, and 25, are rejected under 35 U.S.C. 103 as being unpatentable over Kouzu et al. (WO 2014/065418 where US 2015/0270540 is the English US PG-Pub of the WO document, hereinafter Kouzu).
Regarding claims 1, 6-8, 24, and 25, Kouzu discloses a lithium ion battery comprising an anode,  comprising an anode composition for lithium ion batteries, a cathode and an electrolyte (abstract para. 
Regarding claim 2, Kouzu discloses the anode composition of claim 1, as shown above, and Kouzu further discloses wherein the silicon-based active material is a silicon oxide (Abstract and para. 35)
Regarding claim 3, Kouzu discloses the anode composition of claim 1, as shown above, and Kouzu further discloses a carbon material, wherein the carbon material is graphite (para. 52, 53, 72).
Regarding claim 4, Kouzu discloses the anode composition of claim 1, as shown above, but Kouzu does not specifically disclose the anode being a) from 5% to 90% by weight of the silicon-based active material; b) from 5% to 35% by weight of the binder; and c) from 0 to 85% by weight of carbon .

Response to Arguments
Applicant’s arguments and claim amendments filed 8/6/2021, regarding the previous claim rejections of claims 1-4, 6-8, 24, and 25 have been considered and are persuasive due to the amendment of the claims.  Therefore, the previous claim rejections of claims 1-4, 6-8, 24, and 25 have been withdrawn.  However, a new ground of rejection is presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK A CHERNOW/ Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729